—In a habeas corpus proceeding, the petitioner appeals from a judgment of the County Court, Suffolk County (Weber, J.), dated July 26, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The petitioner has not, nor could he have, raised any nonfrivolous issues in his pro se supplemental brief. Santucci, J.E, Smith, Luciano and Adams, JJ., concur.